Title: Request for Information on Lightning, 21 June 1753
From: Franklin, Benjamin
To: 


⁂ Those of our Readers in this and the neighbouring Provinces, who may have an Opportunity of observing, during the present Summer, any of the Effects of Lightning on Houses, Ships, Trees, &c. are requested to take particular Notice of its Course, and Deviation from a strait Line, in the Walls or other Matter affected by it, its different Operations or Effects on Wood, Stone, Bricks, Glass, Metals, Animal Bodies, &c. and every other Circumstance that may tend to discover the Nature, and compleat the History of that terrible Meteor. Such Observations being put in Writing, and communicated to Benjamin Franklin, in Philadelphia, will be very thankfully accepted and acknowledged.
